NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANN LEMBERG,                                    No. 20-16883

                Plaintiff-Appellant,            D.C. No. 3:17-cv-06641-MMC

 v.
                                                MEMORANDUM*
SAN FRANCISCO OPERA
ASSOCIATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Maxine M. Chesney, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Ann Lemberg appeals pro se from the district court’s orders enforcing the

parties’ settlement agreement and granting attorney’s fees. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Arizona v.

ASARCO LLC, 773 F.3d 1050, 1060 (9th Cir. 2014) (en banc) (award of attorney’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
fees); Doi v. Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002) (enforcement

of a settlement agreement). We affirm.

      The district court did not abuse its discretion by enforcing the settlement

agreement because its findings that Lemberg accepted the terms of the settlement

agreement, and that Lumberg did not sign under duress, were not clearly

erroneous. See Jeff D. v. Andrus, 899 F.2d 753, 759 (9th Cir. 1989) (“The

construction and enforcement of settlement agreements are governed by principles

of local law which apply to interpretation of contracts generally.”); Cal. Civ. Code

§ 1550 (setting forth essential elements to the existence of a contract under

California law); Rich & Whillock, Inc. v. Ashton Dev., Inc., 204 Cal. Rptr. 86, 88-

90 (Ct. App. 1984) (discussing standard for duress); Maynard v. City of San Jose,

37 F.3d 1396, 1401 (9th Cir. 1994) (clearly erroneous standard of review).

      The district court did not abuse it discretion in awarding attorney’s fees

because the settlement agreement expressly provided for such an award. See Cal.

Civ. Code § 1717 (allowing an award of attorney’s fees where the contract

specifically provides for attorney’s fees that are incurred to enforce that contract).

      The district court did not err in denying Lemberg’s motion for leave to

amend her complaint as moot because the district court had granted defendant’s

motion to enforce the settlement agreement.

      We reject as without merit Lemberg’s contentions that the district court was


                                           2                                    20-16883
biased against her or engaged in unlawful behavior.

      Lemberg requested and received an extension of time to file a reply brief

until April 15, 2021. Lemberg did not submit a reply brief by that date or file

another motion for extension of time. The time for filing a reply brief has expired.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                       20-16883